FILED
                              NOT FOR PUBLICATION                           SEP 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



WIRA REAGAN KOJONGIAN,                            No. 07-72459

               Petitioner,                        Agency No. A078-020-340

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Wira Reagan Kojongian, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and

we deny the petition for review.

      The record does not compel the conclusion that Kojongian filed his asylum

application within a reasonable period of time given any changed or extraordinary

circumstances. See 8 C.F.R. §§ 1208.4(a)(4), (5); see also Husyev v. Mukasey, 528

F.3d 1172, 1181-82 (9th Cir. 2008). Accordingly, Kojongian’s asylum claim fails.

      Kojongian failed to exhaust any contention that he suffered past persecution.

See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004). Substantial evidence

supports the agency’s finding that Kojongian failed to establish a clear probability

of persecution in Indonesia because he presented no evidence that he was

personally targeted, Lolong v. Gonzales, 484 F.3d 1173, 1180-81 (9th Cir. 2007)

(en banc), and his parents, who are Christian pastors, both remain in Indonesia

without harm, see Hakeem v. INS, 273 F.3d 812, 816-17 (9th Cir. 2001). Further,

substantial evidence also supports the agency’s finding that Kojongian failed to

establish a pattern or practice of persecution against Christians in Indonesia. See

Wakkary, 558 F.3d at 1061-62. Accordingly, Kojongian’s withholding of removal

claim fails. See Hoxha v. Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                          2                                    07-72459